 Case 7:19-cv-00077-M-BP Document 27 Filed 06/22/20                Page 1 of 1 PageID 171



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

DYLAN BIGBIE, et al.,                         §
                                              §
       Plaintiffs,                            §
                                              §
v.                                            §     Civil Action No. 7:19-cv-00077-M-BP
                                              §
EOG RESOURCES, INC.,                          §
                                              §
       Defendant.                             §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has reviewed the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge. Because Plaintiffs filed an Amended Complaint, the Partial Motion to

Dismiss is DENIED as moot, and the action may proceed on the Amended Complaint.

Defendant’s request for attorneys’ fees and costs incurred in filing the Motion is also DENIED.

       SIGNED this 22nd day of June, 2020.
